DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/02/2021 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 07/02/2021.
Claims 1-38 are pending. Claims 1-23 and 31-36 are previously presented. Claims 24-30 are previously withdrawn. Claims 37-38 are newly presented. Claims 1-23 and 31-38 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim 23 is objected to because of the following informalities: the double bracket between “one or more” and “second components” should be removed, since no amendment is made to the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 37 depend from claim 1 and recites that the composition comprises a mixture of PA-2G and PA-1G at a mass ratio of 70:30. Claim 38 depends from claim 1 and recites that the composition comprises a mixture of PA-2G and OA-2G at a mass ratio of 3:1. However, examiner does not find the support for the limitation of a composition comprises a first compound of Formula I-B, one or more second compounds of Formula I-B, and a mixture of PA-2G and PA-1G at a mass ratio of 70:30 in the instant disclosure (examiner notes that [00122] of the specification recites a coating composition comprises PA-2G and PA-1G with mass ratio of 70:30; however, this composition does not contain at least two compounds of Formula I-B). Examiner does not find the support for the limitation of a composition comprises a first compound of Formula I-B, one or more second compounds of Formula I-B, and a mixture of PA-2G 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 depend from claim 1 and recites that the composition comprises a mixture of PA-2G and PA-1G at a mass ratio of 70:30. However, given that PA-1G meets Formula I-B, it is unclear if PA-1G recited in claim 37 is a part of a first compound of Formula I-B and/or one or more second compounds of Formula I-B as recited in claim 1, or additional to the compounds of claim 1. For the purpose of examination, PA-1G is interpreted to be a part of the compounds recited in claim 1. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-23 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Michailovic DE3622191 A1 (hereinafter referred to as Michailovic) (original document and English translation relied upon for reference). 
Regarding claims 1-6, 8-16, 18-20, 22-23 and 31-36, 
Michailovic teaches that the composition comprise 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate as the monoglyceride, but is silent regarding both being present in the composition. However, as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069, 1072 (CCPA 1980).
2, 3-dihydroxypropan-1-yl-octadecanoate and 2, 3-dihydroxypropan-1-yl-palmitate are known to have different chain length as recited in claims 1, 11 and 23, 36.
Michailovic teaches mixing 0.8-6.4 parts monoglyceride, 1.7-13.3 parts acetylated monoglyceride, 0.05-0.4 part salt of succinylated monoglyceride and 0.05-6.6 parts food antiseptics and heating to form a molten mixture (English translation, page 4, para.4-6). As such, the composition has the highest concentration of monoglyceride of about 74% when 6.4 parts monoglyceride, 1.7 parts acetylated monoglyceride, 0.05 parts of salt of succinylated monoglyceride and 0.05 parts food antiseptics are mixed. 74% of monoglyceride, although not overlapping with those ranges recited in claims 1, 8, 14-15, and 31-32, is very close to the lower ending point of 80% or 85% as recited in  the aforementioned claims and prima facie one of ordinary skill in the art would have expected them to have the same properties, given that the claims are simply directed to a composition, and that both Michailovic and the instant invention are directed to the same endeavor, i.e., to keep a produce stable after harvest. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges  
Further, Michailovic recognizes that the concentration of monoglyceride in the composition is a result effective variable for the reason that it affects the thickness of the coating which further affects gas exchange rate of the produce (page 6, 2nd para. from bottom). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the monoglyceride so as to obtain a coating with a thickness that results in desirable gas exchange rate. As such, the amount of monoglyceride as recited in the claims are merely obvious variant of the prior art.
Regarding claim 17, Michailovic teaches that the composition after being mixed with water is further mixed with ethanol as the antiseptic (English translation, page 4, para.4-5; page 5, para. 6). Where the claim requires the presence of ethanol as the solvent, the ethanol as disclosed by Michailovic is considered to meet the claim. 
Regarding claim 21, Michailovic teaches that the concentration of the composition in the solvent is 2.6-20%, which is roughly 26-200 mg/ml (English translation, page 4, para.4-5, the composition consists of 0.8-6.4 parts monoglyceride, 1.7-13.3 parts acetylated monoglyceride and 0.5-6.6 parts salt of succinylated monoglyceride). This value overlaps with the concentration range recited in claim 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michailovic DE3622191 A1 as applied to claims 1 or 31 above, and in further view of Dhall "Advances in edible coatings for fresh fruits and vegetables: a review", Crit. Rev. Food Sci. Nutr., 2013, 53(5), pages 435-450 (hereinafter referred to as Dhall).
Regarding claim 7, Michailovic teaches what has been recited above but is silent regarding the composition further comprises a fatty acid. In the same field of endeavor, Dhall teaches that a fatty acid and monoglyceride can function as emulsifiers and dispersing agents in a composition that is used for coating fruits and vegetables (Abstract; page 441, para. under “Fatty Acid and Monoglycerides”; page 436, para. under “Edible Coating: Definitions”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Michailovic by including fatty acid in the composition because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Michailovic DE3622191 A1 as applied to claims 1, and in further view of Quirós-Sauceda, "Edible coatings as encapsulating matrices for bioactive compounds: a review", Journal of Food Science and Technology, 2014, 51(9), pages 1674-1685 (hereinafter referred to as Quirós-Sauceda).
Regarding claim 37, Michailovic as recited above teaches that the composition comprises PA-1G (e.g., 2,3-dihydroxypropan-1-yl-palmitate). Michailovic further teaches that the composition forms an emulsion before being used to coat a food such as fruit and vegetable (page 4, bottom para.). Michailovic is silent regarding the composition comprising 1,3- dihydroxypropan-2-yl palmitate (PA-2G).
Quirós-Sauceda teaches that glycerol monopalmitate could be used as an emulsifier in forming the edible coating for food so as to extend the shelf-life of food (page 1677, left column, 2nd para.; Abstract). Both Michailovic and Quirós-Sauceda are directed to edible coatings for food to extend the shelf-life of food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Michailovic by including glycerol monopalmitate emulsifier in the emulsion of Michailovic so as to stabilize the emulsion.
Quirós-Sauceda teaches glycerol monopalmitate but does not specify glycerol monopalmitate being in beta form. However, given that glycerol monopalmitate is either alpha-or beta- monoacylglycerol, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied glycerol beta-monopalmitate (e.g., PA-2G) and have reasonably expected that glycerol beta-monopalmitate when combined with the rest ingredients, would be successful in forming a protective coating on the agricultural product to increase the shell-life of the product, absent a clear showing of such. 
Michailovic as modified by Quirós-Sauceda does not teach the mass ratio of PA-2G/PA-1G. However, the ratio of the two depends on the proportion of PA-2G in the composition. Given that PA-2G functions as an emulsifier in the coating composition, it .

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Michailovic DE3622191 A1 as applied to claims 1, and in further view of Quirós-Sauceda, "Edible coatings as encapsulating matrices for bioactive compounds: a review", Journal of Food Science and Technology, 2014, 51(9), pages 1674-1685 (hereinafter referred to as Quirós-Sauceda) and Sardo WO 2010/031929 A1 (hereinafter referred to as Sardo, English translation relied on for reference).
Regarding claim 38, Michailovic teaches what has been recited above and further teaches that the composition forms an emulsion before being used to coat food such as fruit and vegetable (page 4, bottom para.). Michailovic is silent regarding the composition comprising 1,3- dihydroxypropan-2-yl palmitate (PA-2G) and 1, 3-dihydroxypropan-2-yl (9Z)-octadecenoate (OA-2G).
Quirós-Sauceda teaches that glycerol monopalmitate could be used as an emulsifier in forming the edible coating for food so as to extend the shelf-life of food (page 1677, left column, 2nd para.; Abstract). 
Sardo teaches a method of coating a food such as fruit and vegetable to improve their preservation in which glycerol oleate could be used as an emulsifier in the coating composition (English translation, [0060]; [0002]; [0009]; Abstract of original document).
Michailovic, Quirós-Sauceda and Sardo are all directed to coatings for food to extend the shelf-life of food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Michailovic by including glycerol monopalmitate emulsifier or glycerol oleate emulsifier in the emulsion of Michailovic so as to stabilize the emulsion. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined glycerol monopalmitate and glycerol oleate in the composition of Michailovic because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	
Quirós-Sauceda teaches glycerol monopalmitate but does not specify glycerol monopalmitate being in beta form. However, given that glycerol monopalmitate is either alpha-or beta- monoacylglycerol, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied glycerol beta-monopalmitate (e.g., PA-2G) and have reasonably expected that glycerol beta-monopalmitate when combined with the rest ingredients, would be successful in forming a protective coating on the agricultural product to increase the shell-life of the product, absent a clear showing of such. 

For the same reason, given that glycerol oleate is either alpha-or beta- monoacylglycerol, it would have been obvious to one of ordinary skill in the art before 
Michailovic as modified by Quirós-Sauceda and Sardo does not teach the mass ratio of PA-2G/OA-2G. However, the ratio of the two depends on the proportions of each in the composition. Given that both PA-2G and OA-2G  function as an emulsifier in the coating composition, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the proportions of PA-2G and OA-2G in the composition such that the emulsion is suitably stabilized. As such, the ratio as recited in the claim is merely an obvious variant of the prior art.


Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered and the examiner’s response is shown below:
Applicant asserts on page 25 of the Remarks that not all the limitations are taught by the prior art. 
Applicant has failed to specify which limitation(s) the cited reference does not teach.
Applicant asserts on page 25 of the Remarks that the rejection lacks a reason for the combination and the office uses hindsight to reconstruct the claimed invention.
Applicant has failed to show what combination lacks a motivation. As for the hindsight argument, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, all the limitations are taught by the prior art.
Applicant argues on pages 26-27 of the Remarks that Michailovic teaches away from increasing the monoglycerides content of its composition to claimed range, for the reason that Michailovic recites that content of greater than upper limit results in a dense skin which does not cause necessary gas exchange of fruit.

These arguments are not persuasive. , Michailovic’s recitation that the content of monoglyceride and acetylated monoglyceride less than said lower meaning will be insufficient for the formation of a skin of desired density, while the content of greater than upper importance results in the formation of a dense skin which does not cause necessary gas exchange of fruit (page 6) actually establishes that the concentration or amount of monoglyceride is a result effective variable because it affects the thickness of the coating on the surface of the produce. Thus a skilled artisan would have been motivated to optimize the concentration of the monoglyceride to obtain a coating with a thickness that results in desirable gas exchange rate. Similarly, Lin reference as cited by the applicant in IDS filed 07/02/2021 also points out that the thickness of coatings is 
Applicant argues on page 27 of the Remarks that Michailovic does not teach two monoglycerides of Formula I-B.
This argument is not persuasive. As enumerated in the office action mailed 04/02/2021 and in the instant office action, Michailovic teaches 2, 3-dihydroxypropan-1-yl-octadecanoate or 2, 3-dihydroxypropan-1-yl-palmitate as the monoglyceride, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069, 1072 (CCPA 1980).
Applicant argues on page 28 of the Remarks that since the coating of Michailovic and the coating of the present claims are not for the same purposes, combining components listed in Michailovic is not obvious.
Applicant is reminded that the present claim is merely directed to a composition, not a coating. Applicant is relying on or arguing a feature that is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations 
For the forgoing reason listed above, applicant’s argument on page 28-29 regarding claim 7 is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHANGQING LI/           Examiner, Art Unit 1793